BRYAN, Judge,
dissenting.
I must respectfully dissent. The main opinion reverses the trial court’s judgment on the basis of a principle of law that Howard Ross neither argued to the trial court nor argued in his brief to this court. It is well settled that an appellate court will not reverse a trial court’s judgment on the basis of a principle of law that was not argued to the trial court, State Farm Mut. Auto. Ins. Co. v. Motley, 909 So.2d 806, 821 (Ala.2005), and will not reverse a trial court’s judgment on the basis of a legal principle that was not argued to the appellate court, Tucker v. Cullman-Jefferson Counties Gas Dist., 864 So.2d 317, 319 (Ala.2003). Because the reversal of the trial court’s judgment violates those principles of appellate review, I must respectfully dissent.